Title: Thomas Jefferson to Patrick Gibson, 14 May 1819
From: Jefferson, Thomas
To: Gibson, Patrick


            
              Dear Sir
              Monticello May 14. 19.
            
            I recieved last night your favor of the 8th covering my account down to May 10. I found that in my statement to you of Mar. 22. besides some minor articles, I had omitted all those for discounts, and a part of the curtailments, making a difference of about 1000.D. and consequently my note for discount should have been for 3000.D. for which sum therefore I now inclose one to mr Nicholas who offers to endorse & get it discounted in the Farmer’s bank, and order the money to be paid over to you. I will state on the next page my review, in general items of the debets of your account, & of the calls I shall still have to make on you, before other resources come in to me. the draughts to Bacon for 150.D. and Leitch 112. had been made before your letter was recieved, or they should have been postponed to the rect of the proceeds of the Note to mr Nicholas. as soon as that is recieved, I will pray you to remit the 800.D. as formerly requested to John Vaughan, and to notify me of it when done. I learn with much regret that you feel the effect of the distress now generally prevailing in the commercial world. as the US. bank will recieve a country endorser, I feel it a duty to ask permission to substitute my grandson as endorser on my note to you in that bank, which will so far lessen your responsibilities there: and I would gladly do the same with that in the bank of Virga but I understand that both that & the Farmer’s bank require a town endorser. I know that I am a mighty troublesome correspondent to you. my annual importations of certain necessaries from Europe, and occasional necessities for others from Richmond, are a subject of regret to me in the trouble they give you. I have latterly thrown the smaller ones of these on my friend Bernard Peyton, who is young active and kind to me on the ground of personal acquaintance; but still he has to croud your accounts with small payments to him. if you will be so good as to get my two notes in the US. bank amalgamated in to one sum and one date, I will send return it to you endorsed by my grandson, and ask you to return me the one for 2000.D which we conclude not to negotiate in that bank. I salute you with constant & affectionate esteem and respect.
            
              Th: Jefferson
            
          